—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered May 31, 1996, convicting him of murder in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony, physical evidence, and statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The issue of whether a suspect is in custody is generally a question of fact (People v Centono, 76 NY2d 837), and the standard to be applied is whether a reasonable person, innocent of any crime, would have believed that he or she was in police custody (People v Yukl, 25 NY2d 585, cert denied 400 US 851). Weighing the relevant factors in the instant case (see, People v Mosley, 196 AD2d 893; People v Bailey, 140 AD2d 356), the hearing court properly determined that the defendant was neither placed in custody in his room nor forcibly transported to the precinct for questioning.
*629The defendant’s remaining contentions are unpreserved for appellate review, without merit, or do not warrant reversal.
Copertino, J. P., Altman, Florio and Luciano, JJ., concur.